Citation Nr: 1538114	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain, also claimed as back problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife, J.G.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and was subsequently denied by the Board in October 2014.

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011.  A transcript of the hearing has been associated with the claims file.

In June 2015, a Joint Motion for a Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's October 2014 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in June 2015 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

According to the JMR, the May 2014 VA examination was inadequate for rating purposes.  It argued that the VA examiner did not address the November 1969 diagnosis of chronic lumbosacral strain, approximately eleven months after the Veteran's separation from service, and that the Veteran had reported a history of back pain dating from his service at the time.  The JMR also stated the VA examiner failed to explain whether the Veteran's current back disorder was at least as likely as not related to his service in light of the diagnosis of chronic lumbosacral strain in November 1969 when considered with the Veteran's descriptions of continuous symptoms dating from his period of service.  Therefore, the JMR contends a new VA examination is necessary to adequately address the November 1969 diagnosis in conjunction with the Veteran's description of his symptomatology. 

For these reasons, and pursuant to the JMR and the Court's Order, the Board remands this matter for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the etiology of any current low back disability, to include chronic lumbosacral strain.  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is etiologically related to any incidents of the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The examiner should obtain a complete and detailed history from the Veteran.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

When formulating the etiological opinion, the examiner is asked to specifically address the diagnosis of chronic lumbosacral strain in November 1969 and the Veteran's lay description at that time of continuous symptoms dating from his period of service.  If necessary, the examiner should reconcile his/her opinion with the other medical opinions of record, namely the February 2010 VA examination and opinion.  The rationale for any opinions expressed should be provided. 

Again, when formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records, discussed above.  A complete rationale must be provided for all opinions offered. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

